Case 1:20-cr-00015-PKC Document 23-3 Filed 01/24/20 Page 1of1

The State Bar OFFICE OF ATTORNEY REGULATION

 

 

of California & CONSUMER RESOURCES
180 Howard Street, San Francisco, CA 94105 888-800-3400 AttorneyRegulation@calbar.ca.gov

January 15, 2020

Kittie Rosales

Baker Marquart

777 S. Figueroa Street
Suite 2850

Los Angeles, CA 90017

Re: State Bar Number 186847 — Keri Curtis Axel
Keri Curtis Axel

To Whom it May Concern:

In response to your recent request, enclosed please find the certificate(s) of standing for
the above-referenced individual.

Should you need further information, please do not hesitate to contact 1-888-800-3400
or AttorneyRegulation @calbar.ca.gov,

Sincerely,

Alex Calderon

Attorney Regulation & Consumer Resources
The State Bar of California

Enclosure(s):

1 Standard

Delivery Method: UPS Domestic.
PH: 4246527800
